PER CURIAM.
Perry Tschida appeals the tax court’s1 dismissal of his amended petition for a lien or levy action under I.R.C. § 6320(c) or § 6330(d). Our de novo review persuades us that Tschida’s petition was untimely filed. See I.R.C. §§ 6330(d)(1), 7502; Bue-ford v. Resolution Trust Corp., 991 F.2d 481, 484 (8th Cir.1993) (standard of review). Because the untimely filing de*716prived the tax court of jurisdiction, and because the court may consider its jurisdiction on its own motion, we conclude that the tax court properly dismissed the petition. See Commissioner v. McCoy, 484 U.S. 3, 7, 108 S.Ct. 217, 98 L.Ed.2d 2 (1987) (per curiam); Bueford, 991 F.2d at 485; Raymond v. Commissioner, No 2354-01L, 2002 WL 31371975, 2002 U.S. Tax Ct. LEXIS 48 at *5 & n. 3 (T.C. Oct. 22, 2002).
Accordingly, we affirm.
A true copy.

. The Honorable Thomas B. Wells, Chief Judge of the United States Tax Court.